OPINION
MORRISON, Judge.
This is an application for writ of habeas corpus by an inmate of the Department of Corrections.
In the trial court, it was stipulated that petitioner was convicted in Criminal Dis*67trict Court of Jefferson County in Cause No. 24,129 on October 21, 1963, and appealed such conviction to this Court where it was affirmed, Melancon v. State, 383 S.W.2d 604. The mandate was issued November 20, 1964.
Petitioner’s plea for credit for time served was denied by the trial court on March 5, 1970.
On May 28, 1970, the Fifth Circuit Court of Appeals decided Robinson v. Beto, 426 F.2d 797, holding that one who appeals a state court conviction which is affirmed must be given credit for the time he has spent in jail pending appeal. We construe such holding to require credit from the date of conviction until the trial court receives the mandate from the appellate court.
Petition is granted with instructions for the District Court to give petitioner credit for such time on his sentence. A copy of this opinion shall be forwarded to the Director of the Texas Department of Corrections. See ex parte Griffith, Tex.Cr.App., 457 S.W.2d 60, this day decided.
It is so ordered.
DOUGLAS, J., not participating.